Title: Pennsylvania Assembly Committee: Report, 21 February 1764
From: Pennsylvania Assembly Committee
To: 


When several clergymen and others went from Philadelphia to German-town on Monday, February 6, to talk with the Paxton Boys, they were given a “Declaration” of the frontiersmen’s grievances, which they brought back to the city and delivered to Governor Penn. Most of this paper is taken up with bitter complaints of the “excessive Regard manifested to Indians beyond his Majesty’s loyal Subjects,” with the citation of instances in which the consideration shown to the red men, including known enemies, contrasted with the indifference of the authorities to the protection of white settlers and the loss of life and property among them. Such was the “unhappy Situation” of the frontiersmen, “under the Villany, Infatuation and Influence of a certain Faction that have got the political Reigns [sic] in their Hand and tamely tyrannize over the other good Subjects of the Province! … And must not all well disposed People entertain a charitable Sentiment of those, who at their own great Expence and Trouble, have attempted, or shall attempt rescuing a labouring Land from a Weight so oppressive, unreasonable and unjust? It is this we Design, it is this we are resolved to prosecute, tho’ it is with great Reluctance we are obliged to adopt a Measure, not so agreeable as could be desired, and to which Extremity alone compels.”
At the negotiations on Tuesday, February 7, between the Paxton leaders and the delegation sent out by the governor, it was agreed that Matthew Smith and James Gibson should come into the city and prepare a paper setting forth explicitly the grievances of the frontiersmen. Their “Remonstrance,” addressed to John Penn and the Assembly, is dated February 13; Penn laid it before the Council the next day and sent it to the Assembly, where it was read on the 15th.
In the “Remonstrance” Smith and Gibson declared that they were speaking on behalf of the inhabitants of the five “Frontier Counties” of Lancaster, York, Cumberland, Berks, and Northampton, and they presented nine specific points of grievance: I. Although these people were entitled to the same “Privileges and Immunities” as the residents of the counties of Philadelphia, Chester, and Bucks, the five counties were allowed to elect only ten members of the Assembly, while the three older ones and the city of Philadelphia elected a total of twenty-six. The remonstrants asked that their counties “may be no longer deprived of an equal Number” of representatives. 2. A bill was pending in the Assembly for the trial in Philadelphia, Bucks, or Chester, of persons charged with killing Indians in Lancaster County. This measure would “deprive British Subjects of their known Privileges” and “contradict the well known Laws of the British Nation, in a point whereon Life, Liberty, and Security essentially depend, Namely, that of being tried by their Equals in the Neighbourhood.” 3. The frontier inhabitants who had “escaped from savage Fury” were “left destitute by the Public,” but the Moravian and Wyalusing Indians, highly suspect individually and collectively, were protected and maintained in Philadelphia at public expense. 4. All Indians were “Perfidious,” and to permit any of them to live within the inhabited parts of the province during an Indian war was “contrary to the Maxims of good Policy” and ought to be “remedied.” 5. Frontier inhabitants wounded in the defense of the province were not now, but should be, cared for and cured at the cost of the public. 6. Rewards should be offered, as in the last war, for taking Indian scalps. 7. No trade with the Indians should be permitted until “Numbers of our nearest and dearest Relatives,” still in captivity in spite of promises, were all returned. 8. A “certain Society of People” (the Quakers) had been overly friendly to the Indians and one leader of the society had kept up relations with them “as if he had been our Governor.” No private subject should be allowed to “carry on a Correspondence with our Enemies.” 9. The garrison at Fort Augusta had given little assistance or protection to the nearby settlers.
Two days after this “Remonstrance” was read in the Assembly, that body asked the governor for the “Declaration” previously given to him and for a conference with an Assembly committee on the “Remonstrance.” Penn sent down the requested paper and proposed that the conference take place the next morning, Saturday, February 18. The Assembly thereupon named the nine men whose names appear at the end of the report printed below to serve as a conference committee. Seven of the nine sat in the Assembly from one or another of the older counties or the city of Philadelphia; Lancaster and Northampton, alone among the five frontier counties, were represented on the committee by one member each. The results of the conference are stated in the committee report, which was presented to the Assembly the following Tuesday morning.
 
February 21, 1764.
We the Committee appointed, by Order of the House, to confer with and advise the Governor on the very extraordinary Remonstrance from Matthew Smith, and James Gibson, said to be in Behalf of the five Frontier Counties, complaining of certain supposed Grievances from the Government, and which his Honour had thought fit to send down to the House, do report, That we had a Conference accordingly on Saturday Morning with the Governor, attended by his Council, and did therein offer the following Proposition, viz. That as the present Ferment among the People of the Frontier Counties appeared to be a Distemper in the State, which had already produced great Mischiefs, and was likely to be productive of more, and greater, if proper Means were not speedily applied for its Cure; and as it appeared from the Remonstrance, and the Declaration sent to the Governor by the same People, that their Discontents are founded on false or mistaken Facts, of which the Remonstrants and others might easily be convinced, if, at a public Hearing to be allowed them, in Support of their Remonstrance, proper Interrogatories were made them upon the several Articles thereof; and that the People being by this Means disabused, the Spreading of the Contagion would be prevented, and the Disturbances might more easily be quieted than by harsher Methods; therefore, and as the Governor was equally with the Assembly concerned in the Charges made against the Government, and it would give more Weight to the Proceeding, if all the Parts of the Government appeared unanimous therein, we did propose it for his Honour’s Consideration, whether it would not be expedient to appoint such a public Hearing before his Honour, attended by his Council and the Assembly, previously framing such a Sett of Interrogatories as would naturally, by their Answers, show that the several Matters contained in those Papers, respecting the Conduct both of the executive and legislative Powers of Government, were unjust, and without Foundation, and by that Means make it unnecessary to enter into any Argument with the Remonstrants on the Subject of their Complaints, which it was objected, by one of the Council, might seem unbecoming the Honour and Dignity of the Government?
After some Time spent in Conference on this Proposition, which seemed to be approved by several of the Council, the Committee were acquainted that the Governor inclined to confer with his Council thereupon in private, on which we immediately withdrew, and returned to the House.
The same Day the Secretary came down with a verbal Message from his Honour, that it being a Matter of Importance, he would consider further of it till Monday.
And on Monday Evening the Secretary delivered to one of the Committee the following Paper from the Governor, viz.


“The Governor’s Answer to the Proposal made him by a Committee of Assembly, in a Conference with them on Saturday last; which was, that he would act in Concert with the House in sending for Matthew Smith, and James Gibson, who lately presented to the Governor and Assembly a Remonstrance or Petition, in Behalf of themselves and the five Frontier Counties of this Province, praying a Redress of certain supposed Grievances; and in interrogating them in public, and shewing that the several Matters and Things therein contained, respecting the Conduct both of the executive and legislative Powers of Government, are unjust, and without Foundation.
“The Governor would, with great Pleasure, take every legal and constitutional Measure, which had a Tendency to promote the public Peace and Harmony, and quiet the Minds of such of His Majesty’s Subjects in this Province as are discontented, and remove any Errors or Mistakes they lie under; but he cannot accede to the Method proposed by the Assembly on this Occasion, for the following Reasons:
“First, Because it would, in his Opinion, be not only unbecoming the Honour and Dignity of the Government, which he shall always think it his Duty to support, but tacitly giving up the indubitable Rights of both Branches of the Legislature, to enter into any Argument or Justification with the Petitioners, on the Subject Matter of their Complaints. Whether any Article in the Remonstrance or Petition is, or is not, a real Grievance, or requires Redress, is proper for the Consideration of the Representative Body of the People only, in the first Instance; after which the Governor is to exercise his Judgment on any Bill which may be prepared for that Purpose; whatever may be ultimately determined on by both Branches of the Legislature, will be final and binding upon the People; and the Governor conceives that he cannot concur with the Measure proposed, without inverting the Order of Government, and departing from the Rights the legislative Body is vested with by the Constitution.
“Secondly, The legislative and executive Powers of Government are independent of one another, and are lodged in different Hands; and though the Petitioners have, in this Case, very injudiciously blended together Matters which regard both, yet that can be no Reason why the Governor and Assembly should follow their Example.
“The Governor doubts not but the House will take into Consideration such Parts of the Remonstrance as are proper for their Cognizance, and do therein what in their Wisdom and Justice they think right, as he will, with regard to such other Parts as relate to the executive Branch of Government.

  “February 20, 1764.
  John Penn.”



Which Answer from the Governor seeming to preclude any farther Conference on the Subject, the Committee do accordingly close their Report, submitting the same to the Consideration of the House.



Joseph Fox,
William Rodman,


Joseph Galloway,
John Morton,


Benjamin Franklin,
John Douglas,


Samuel Rhoads,
John Tool.


John Hughes,



